Case 1:19-cr-20726-JEM Document 20 Entered on FLSD Docket 07/13/2020 Page 1 of 1




                             U NITED STATE S D ISTR ICT C O U RT
                             SO U TH ER N DISTRIC T O F FLO R IDA

                             CASE NO. 19-20726-CR-M ART1NEZ

  U N IT ED STA TES O F A M ER ICA ,

         Plaintiff,

  VS.

  LEN NY S R AN G EL ,

             D efendants.
                                     /

                            N O TICE SETTIN G CH AN G E O F PLE A

         PLEASE TAK E NOTICE thatthe above-styled causehasbeen setforChange ofPlea

  H earing beforetheHonorableJoseE.M artinez,United StatesDistrictJudge,on Tuesdav.

  A ueust11,2020.startinu at1:30 p.m ..atthe U nited States D istrictCoul'
                                                                         t,400 N .M inm i

  A venue,Courtroom 10-1,in M iam i,Florida 33128.The Previous CalendarCalland TrialD ate

  are hereby CAN CELLED .


                                                    DA TED :July 13,2020


                                                   s/D ianeQuinn
                                                    Courtroom D eputy




  copies provided:
  A 11CounselofRecord
  U .S.Probation O ffice
